Exhibit 10.13(a)

Nonstatutory Stock Option

Granted Under Green Mountain Coffee Roasters, Inc. 2006 Incentive Plan

 

1. Grant of Option.

This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by Green Mountain Coffee Roasters, Inc., a Delaware corporation (the
“Company”), on DATE to EMPLOYEE NAME (the “Participant”) pursuant to the
Company’s 2006 Incentive Plan (as from time to time in effect, the “Plan”).
Under this Stock Option, the Participant or the Participant’s permitted
transferee may purchase, in whole or in part, on the terms herein provided, a
total of ### shares of common stock of the Company (the “Shares”) at $##.## per
Share, which is not less than the fair market value of the Shares on the date of
grant. The latest date on which this Stock Option, or any part thereof, may be
exercised is DATE (the “Final Exercise Date”). The Stock Option evidenced by
this certificate is intended to be, and is hereby designated, a nonstatutory
option, that is, an option that does not qualify as an incentive stock option as
defined in section 422 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”).

This Option shall be first exercisable as to a fourth of the Shares on each of
the first four anniversary dates of this Agreement.

To the extent the Option is not exercised by the Optionee when it becomes
exercisable, it shall not expire, but shall be carried forward and shall be
exercisable, on a cumulative basis, until the Final Exercise Date, as
hereinafter defined.

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable shall immediately
expire and the remainder of this Stock Option shall remain exercisable for three
months and shall then expire; provided, that if termination of the Participant’s
Employment resulted for reasons that in the determination of the Administrator
cast such discredit on the Participant as to justify immediate forfeiture of
this Stock Option, this entire Stock Option shall expire immediately upon
termination of Employment and no portion thereof shall thereafter remain
exercisable; further provided, that any portion of this Stock Option that is
outstanding immediately prior to the Participant’s death, to the extent then
exercisable, will remain exercisable for one year following the Participant’s
death; and further provided, that in no event shall any portion of this Stock
Option be exercisable after the Final Exercise Date.

 

2. Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s permitted transferee (the “Option Holder”), and
received by the Company at its principal office, accompanied by this certificate
and payment in full as provided in the Plan. Subject to the further terms and
conditions provided in the Plan, the purchase price may be paid as follows:
(i) by delivery of cash or check acceptable to the Administrator; (ii) through a
broker-assisted exercise program acceptable to the Administrator; or
(iii) through any combination of the foregoing. In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option. No partial exercise may be made for less than twenty (20) full shares of
Common Stock.

 

3. Restrictions on Transfer of Shares.

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).



--------------------------------------------------------------------------------

4. Withholding; Agreement to Provide Security.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld (or makes
other arrangements satisfactory to the Company for the payment of such taxes).

 

5. Nontransferability of Stock Option.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

6. Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

Green Mountain Coffee Roasters, Inc. By:  

 

Lawrence J. Blanford Chief Executive Officer

Dated:                         

 

By:  

 

Linda Longo-Kazanova Chief Human Resources Officer

Dated:                         

 

Acknowledged:

 

EMPLOYEE NAME

Dated:                          